NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 09a0730n.06

                                             No. 07-6190                                   FILED
                                                                                       Nov 09, 2009
                           UNITED STATES COURT OF APPEALS                        LEONARD GREEN, Clerk
                                FOR THE SIXTH CIRCUIT


UNITED STATES OF AMERICA,                          )
                                                   )
        Plaintiff-Appellee,                        )
                                                   )
v.                                                 )    ON APPEAL FROM THE UNITED
                                                   )    STATES DISTRICT COURT FOR THE
ULYSSES ROBINSON,                                  )    EASTERN DISTRICT OF TENNESSEE
                                                   )
      Defendant -Appellant.                        )
____________________________________               )


BEFORE: GUY, CLAY and WHITE, Circuit Judges.


        WHITE, Circuit Judge. A federal grand jury charged defendant Ulysees1 Robinson in a

three-count indictment with possession with intent to distribute 5 grams or more of cocaine, in

violation of 21 U.S.C. § 841(a)(1) and (b)(1)(B), being a felon in possession of a firearm, in violation

of 18 U.S.C. § 922(g)(1), and possession of a firearm in furtherance of a drug trafficking crime, in

violation of 18 U.S.C. § 924(c). The district court denied Robinson’s motion to suppress evidence

seized pursuant to a search warrant. Following a jury trial, Robinson was convicted as charged, and

sentenced to 360 months’ imprisonment (as a career offender). Robinson appeals the denial of his

motion to suppress the search warrant. We AFFIRM.

        1
        The Magistrate’s Report and Recommendation notes that Robinson “testified at the
[suppression] hearing that the spelling of his first name is Ulysees, rather than Ulysses. The Court
will adopt the accurate spelling of the defendant’s name in any textual reference. However, the style
[caption] of the case will remain the same as it reflects the indictment.” ROA v. 1, 36. This court’s
docket sheet also has Robinson’s first name spelled as “Ulysses.”
No. 07-6190
United States v. Robinson

                                                  I


       After three uncontrolled buys during which the seller was followed by undercover agents to

1828 Norlil Road, Sevierville, Tennessee, police sought and obtained a search warrant for the

residence at that address. Robinson, who was present when the search warrant was executed and

who was charged based on items found during the search, moved to suppress the evidence seized

pursuant to the warrant, asserting that the affidavit in support of the search warrant included false

statements and omitted material facts, and that the affidavit failed to establish probable cause to

believe that evidence of criminal activity would be found at the Norlil Road residence.


       Following a suppression hearing, the magistrate judge recommended denial of Robinson’s

motion to suppress, concluding that given the ongoing and continuous nature of the apparent

criminal enterprise, more than a fair probability existed that cocaine, contraband, marked money, or

other evidence of criminal activity would likely be found at 1828 Norlil Road.


       Robinson filed a notice of objection to the magistrate’s decision, but did not articulate a

specific objection. The district court, while noting the absence of any specific objection by

Robinson, stated that it nonetheless had reviewed the magistrate’s report and recommendation de

novo. The district court adopted the conclusions of the magistrate, overruled Robinson’s objections,

and denied Robinson’s motion to suppress.


                                                 A



                                                -2-
No. 07-6190
United States v. Robinson

       Preliminarily, the Government asserts that because Robinson failed to object specifically to

the magistrate judge’s Report and Recommendation, his challenge to the denial of his suppression

motion is unreviewable. Although this court has held that “[a] general objection to the entirety of

the magistrate’s report has the same effects as would a failure to object[,]” Howard v. Sec’y of

Health & Human Servs., 932 F.2d 505, 509 (6th Cir. 1991), and the district court properly could have

rejected Robinson’s arguments on this basis alone, as could we, because the district court chose to

decide this issue on the merits, we will review it on the merits as well.


                                                  B


       This court reviews a district court’s decision on a motion to suppress under two standards:

factual findings are to be upheld unless clearly erroneous, and legal conclusions as to the existence

of probable cause are reviewed de novo. United States v. Combs, 369 F.3d 925, 937 (6th Cir. 2004).

This court accords great deference to an issuing judge’s finding of probable cause in a search warrant

application. United States v. Williams, 544 F.3d 683, 685 (6th Cir. 2008). “[T]he duty of a

reviewing court is simply to ensure that the magistrate had a substantial basis for concluding that

probable cause existed.” United States v. Laughton, 409 F.3d 744, 747 (6th Cir. 2005) (quoting

Illinois v. Gates, 462 U.S. 213, 238-239 (1983)).


               The Fourth Amendment states that “no Warrants shall issue, but upon
       probable cause, supported by Oath or affirmation, . . . .” U.S. Const. Amend. IV.
       Whether a warrant should issue, and the underlying question of whether probable
       cause has been established, are to be decided “by a neutral and detached magistrate
       instead of being judged by the officer engaged in the often competitive enterprise of
       ferreting out crime.” Johnson v. United States, 333 U.S. 10, 14, 68 S. Ct. 367, 92 L.

                                                -3-
No. 07-6190
United States v. Robinson

       Ed. 436 (1947). The Supreme Court has established that a warrant must be upheld
       as long as the “magistrate had a ‘substantial basis for . . . concluding’ that a search
       would uncover evidence of wrongdoing . . . .” Illinois v. Gates, 462 U.S. 213, 236,
       103 S. Ct. 2317, 76 L. Ed. 2d 527 (1983) (internal citations omitted). In order to be
       able to properly determine whether probable cause exists sufficient to issue a warrant,
       the magistrate must be presented with an affidavit containing adequate supporting
       facts about the underlying circumstances, either from the direct knowledge of the
       affiant or from reliable hearsay information; bare conclusions are not enough.
       [United States v.] Weaver, 99 F.3d [1372,] 1377 [(6th Cir. 1996).] “The task of the
       issuing magistrate is simply to make a practical, common-sense decision whether,
       given all the circumstances set forth in the affidavit before him, including the
       ‘veracity’ and ‘basis of knowledge’ of persons supplying hearsay information, there
       is a fair probability that contraband or evidence of a crime will be found in a
       particular place.” Gates, 462 U.S. at 238, 103 S. Ct. 2317. We apply this “totality
       of the circumstances” test to the affidavits presented in this case.
United States v. West, 520 F.3d 604, 609 (6th Cir. 2008).


       Franks v. Delaware, 438 U.S. 154 (1978), “recognized a defendant’s right to challenge the

sufficiency of an executed search warrant on the basis that ‘a false statement knowingly and

intentionally, or with reckless disregard for the truth, was included by the affiant in the warrant

affidavit, and . . . the allegedly false statement is necessary to the finding of probable cause[.]”

United States v. Atkin, 107 F.3d 1213, 1216 (6th Cir. 1997) (quoting Franks, 438 U.S. at 155-56).

       However, under Franks, the defendant is entitled to an evidentiary hearing on the
       veracity of the statements in the affidavit
               if and only if (1) there is a substantial preliminary showing that specified
       portions of the affiant’s averments are deliberately or recklessly false and (2) a
       finding of probable cause would not be supported by the remaining content of the
       affidavit when the allegedly false material is set to one side.
Atkin, 107 F.3d at 1216-17 (quoting United States v. Campbell, 878 F.2d 170, 171 (6th Cir. 1989)

(emphasis in original)).




                                                -4-
No. 07-6190
United States v. Robinson

       In United States v. Leon, 468 U.S. 897, 922 (1984), the Supreme Court held that evidence

need not be excluded if it was obtained by police officers acting in reasonable reliance on a search

warrant issued by a detached and neutral magistrate but ultimately found to be invalid. However,

“[s]uppression . . . remains an appropriate remedy if the magistrate or judge in issuing a warrant was

misled by information in an affidavit that the affiant knew was false or would have known was false

except for his reckless disregard of the truth.” Id. at 923, citing Franks, 438 U.S. 154.


                                                  II


       The affidavit in support of the search warrant stated:


                1. I am a Special Agent with the State of Tennessee Fourth judicial district
       Drug and Violent Crime Task Force. I have been employed by the Pigeon Forge
       Police Department for approximately 6 years, the past 2.5 years of which I have been
       assigned to the Drug Task Force . . . . During the past 11 years as an officer and
       Drug Task Force Agent I have been involved with or participated in approximately
       300 narcotic investigations. I have worked in an undercover capacity to purchase
       narcotics and gain intelligence. I have executed search warrants, conducted
       surveillance of drug transactions, seized evidence, arrested suspects, interviewed
       suspects and conferred with Local, State, and Federal Prosecutors and other Law
       Enforcement Officials in my community regarding narcotic investigations, and as a
       result, gained considerable experience.
              2. On October 27, 2004, while in an undercover capacity, I purchased cocaine
       from an individual. During that undercover drug transaction after the individual was
       given money by me, Drug Task Force Agents followed the person to 1828 Norlil road
       Sevierville, Tennessee. The individual then brought back what was believed to be
       Cocaine from the residence.
               3. On November 04, 2004 while in an undercover capacity, I purchased
       cocaine from the same individual. During that undercover drug transaction after the
       target was given money by me, Drug Task Force Agents followed the person to 1828
       Norlil road Sevierville, Tennessee. The individual then brought back what was
       believed to be Cocaine from the residence.

                                                -5-
No. 07-6190
United States v. Robinson

              4. On November 05, 2004 a third undercover drug transaction was conducted
       from the same individual. The individual was followed to 1828 Norlil Road
       Sevierville, Tennessee. The individual then brought back what was believed to be
       cocaine from the residence.
               5. The white powder substance in the above three occasions field tested
       positive for cocaine.
              6. Based on above intelligence, surveillance, experience and training, Affiant
       David L. Joyner believes that illegal narcotics and drug proceeds are in the residence
       of 1828 Norlil road Sevierville, Tennessee. The residence to be searched has a
       physical address of: 1828 Norlil Road Sevierville, Tennessee.
               7. I request to search the above mentioned residence, including outbuildings
       and vehicles for: narcotics, packaging materials used to package and preserve
       narcotics, weighing devices . . . and other documentation which reflect narcotic sales,
       weapons, which are used as protection devices in the illegal drug trade, illegal drug
       proceeds and surveillance equipment. All of these items constitute contraband;
       property used, or intended to be used in commission of a drug offense in violation of
       the laws of the State of Tennessee.


       The magistrate judge conducted a suppression hearing. Special Agent David Joyner of the

Pigeon Forge Police Department testified at the hearing that he obtained a search warrant for 1828

Norlil Road on November 5, 2004, and that he and several other drug task force officers executed

the warrant on that date. Agent Joyner testified that on October 27, November 4, and November 5,

2004, a cooperating individual/confidential informant drove him to a parking lot to meet with Gill

Thomas, who was unaware that Joyner was working undercover. The confidential informant had

contacted Thomas to purchase cocaine and arranged the transactions. On each of the three dates,

Thomas approached the driver’s side of the car, and Joyner gave marked bills to the cooperating

individual, who handed them to Thomas in Joyner’s presence. Thomas was under surveillance by

Officer Kevin Bush, who testified that on each of the three mentioned dates, he followed Thomas



                                                -6-
No. 07-6190
United States v. Robinson

from the location at which Thomas met Joyner and the confidential informant to 1828 Norlil Road,

observed Thomas go inside 1828 Norlil Road and emerge about five minutes later, and followed

Thomas as Thomas drove straight back to Agent Joyner’s (and the confidential informant’s) location.


       When Agent Joyner and other officers executed the search warrant on November 5, 2004,

Robinson had cocaine in his pocket, and the officers found digital scales, marked currency and a

loaded firearm in the house.


       Agent Joyner testified that Thomas was unaware that he (Thomas) was participating in a

police investigation. Joyner testified that Thomas was not searched before he went on the three buys

because it would have exposed the undercover operation.


       Neither party cites to questioning or testimony at the suppression hearing addressing why

Agent Joyner did not include in the search warrant affidavit that a confidential informant arranged

and participated in the cocaine buys (and that the confidential informant, rather than Agent Joyner,

handed the buy money to Thomas). Robinson correctly asserts that the Government’s appellate

brief’s facts section does not mention the confidential informant. However, the argument section

of the Government’s appellate brief asserts: “That Agent Joyner did not personally hand the money

to Thomas, but rather gave it to the cooperating individual who, in turn, handed it to Thomas in front

of the agent does not negate Agent Joyner’s representation that he gave money to Thomas for which

he subsequently received cocaine (again, via the cooperator who was accompanying the agent).”




                                                -7-
No. 07-6190
United States v. Robinson

         Robinson asserts that Agent Joyner misled the issuing magistrate by omitting several crucial

facts from the search warrant affidavit: 1) there was no mention of the participation of the female

confidential informant (CI) who actually conducted the buys; 2) there was no mention that the

“individual” dealing with the female CI, the seller, was not searched to make sure that he did not

already have drugs on him; and 3) there was no reference to the fact that the “individual” was not

searched to make sure he did not possess any significant amount of money. Robinson argues that

because Agent Joyner recklessly disregarded important facts in his affidavit, the issuing judge was

misled, probable cause was not established, and the district court’s order denying Robinson’s motion

to suppress must be reversed and his conviction vacated.2 Robinson also asserts that in finding the

affidavit sufficient to support the warrant, the magistrate erroneously relied on information provided

at the suppression hearing that was not in the affidavit. We find no error in the denial of Robinson’s

motion to suppress.


         The magistrate judge’s Report and Recommendation states in pertinent part, “In the case at

hand, both the affidavit and the uncontroverted testimony at the hearing established that Joyner and

the CI brought money to an apparently unsuspecting Thomas and asked him to obtain cocaine for

them.” See also portion of Report and Recommendation quoted infra. It is unclear on what basis

the magistrate judge concluded that the affidavit established that Joyner and the CI brought money

to Thomas for the buy. The affidavit did not mention the CI, and without that information, it can



         2
             Robinson does not argue that he was entitled to a further evidentiary hearing under Franks,
supra.

                                                    -8-
No. 07-6190
United States v. Robinson

only be read as saying that Joyner gave the money to Thomas directly. In any event, although the

affidavit omits the participation of the CI, Joyner’s statements were, nevertheless, based on personal

observation. The import of the magistrate’s conclusion is sound. Thomas was given buy money by

Joyner, albeit through the hands of the CI, in Joyner’s presence. Under these circumstances, we

agree with the Government that Robinson has not shown that Agent Joyner purposely excluded

information from his affidavit or that he intended to mislead the judge who issued the warrant.


                                                 III


       Regarding whether probable cause existed to search 1828 Norlil Road, the magistrate judge’s

Report and Recommendation states in pertinent part:


               Defendant Robinson argues that the affidavit did not supply sufficient
       probable cause to support the issuance of a search warrant for 1828 Norlil Road.
       Defendant argues that the nature of the investigation, “uncontrolled buys,” presents
       so many evidentiary shortcomings that it cannot provide the basis for issuance of a
       search warrant. Defendant Robinson presented a number of alternative scenarios to
       the sale of cocaine from 1828 Norlil Road. While the Court agrees that “controlled
       buys,” [sic] would provide a superior basis for a probable cause finding, the issuing
       Tennessee state Circuit Court Judge Vance had only the three uncontrolled buys from
       which to draw his conclusion. . . .
               In the case at hand, both the affidavit and the uncontroverted testimony at the
       hearing established that Joyner and the CI brought money to an apparently
       unsuspecting Thomas and asked him to obtain cocaine for them. [Officer] Bush then
       followed Thomas from Joyner and the CI to 1828 Norlil Road, never losing sight of
       him. Thomas went inside the address for a short time, then returned to his car and
       traveled directly back to Joyner and the CI where he handed over the requested
       cocaine. This scenario happened the same way three times in less than 10 days,
       including the day of the search warrant request. These facts were presented to the
       state Circuit Court Judge in the form of an affidavit and application for a search
       warrant. The Court finds that it was a reasonable, common sense deduction that

                                                -9-
No. 07-6190
United States v. Robinson

       Thomas went to the house at 1828 Norlil Road and exchanged the buy money for
       cocaine and returned with the cocaine and delivered it to Joyner and the CI. As such,
       and given the repeated, ongoing and continuous nature of this apparent criminal
       enterprise, from October 27, 2004 through November 5, 2004, there existed more that
       [sic] a “fair probability” that cocaine, contraband, the marked money, property
       designed for use or intended for use or used in committing a crime (e.g., weapons),
       or other evidence of criminal activity would likely be found inside 1828 Norlil Road.
               The Court concludes that this affidavit supplied sufficient facts to constitute
       a substantial basis for concluding there was, “a probability or substantial chance of
       criminal activity, not an actual showing of such activity” at this residence. Illinois
       v. Gates, 462 U.S. 213, 244 n.13 (1983).
               In a closely related argument, defendant Robinson challenges the sufficiency
       of the nexus between any criminal activity and 1828 Norlil Road, to support a search
       warrant; much argument was devoted to the person of the defendant. A search
       warrant affidavit must identify the place to be searched, the objects or type of
       evidence sought, and a nexus between the two that is, it must state why the affiant
       believes the evidence will likely be found in that place. United States v. Hython, 443
F.3d 480, 485 (6th Cir. 2006) (citing United States v. VanShutters, 163 F.3d 331, 336
       (6th Cir. 1998). . . For the[se] reasons the Court finds that the issuing judge had
       adequate information before him that provided a substantial basis for concluding that
       adequate probable cause existed for the issuance of the search warrant for this
       residence[.] The Court likewise finds there was sufficient nexus between the
       criminal activity described in the affidavit and the location to be searched. Each time
       money was given to Thomas, he traveled to the same location (1828 Norlil Road) that
       was the subject of the search warrant and each time returned with cocaine. In fact,
       due to the nature of this continuing operation, the connection between the sale of
       cocaine and the location to be searched was the gravamen of the affidavit; there was
       no information about an individual to be found at the location. The whole operation
       centered on the specific address, and as such, this Court finds there was sufficient
       nexus between the undercover purchases of cocaine and the house at 1828 Norlil
       Road. Accordingly, the Court finds the search warrant was supported by sufficient
       probable cause and a sufficient nexus to the place to be searched. [Footnote omitted.]


       A warrant must be upheld as long as the “magistrate had a ‘substantial basis for . . .

conclud[ing]’ that a search would uncover evidence of wrongdoing . . . .” Gates, 462 U.S. at 236.

In order to be able to properly determine whether probable cause exists sufficient to issue a warrant,


                                                - 10 -
No. 07-6190
United States v. Robinson

the magistrate must be presented with an affidavit containing adequate supporting facts about the

underlying circumstances, either from the direct knowledge and observations of the affiant or from

reliable hearsay information; bare conclusions are not enough. United States v. Weaver, 99 F.3d
1372, 1377 (6th Cir. 1996). “The task of the issuing magistrate is simply to make a practical,

common-sense decision whether, given all the circumstances set forth in the affidavit before him,

including the ‘veracity’ and ‘basis of knowledge’ of persons supplying hearsay information, there

is a fair probability that contraband or evidence of a crime will be found in a particular place.”

Gates, 462 U.S. at 238.


       We first observe that Robinson correctly asserts that the magistrate judge recited facts that

were testified to at the hearing, but were not in the affidavit. These facts are not, however, crucial

to the finding of probable cause. It is true that the affidavit does not state that Thomas was seen

entering 1828 Norlil. Nor does it state that he was given “marked” bills. Neverthess, it stated that

on all three occasions he was followed to that address and that he immediately returned to Joyner

and delivered the cocaine. Further, the bills being marked is irrelevant until the money is recovered.

Nor does the affidavit mislead one to believe that Thomas was searched at any point in the

transaction. Applying the “totality of the circumstances” test, we agree with the magistrate judge

and the district court that the affidavit supplied adequate supporting facts to constitute a substantial

basis for concluding there was a fair probability that evidence of criminal activity would be found

at 1828 Norlil. See Gates, 462 U.S. at 243-44 n.13. This conclusion does not change when the




                                                 - 11 -
No. 07-6190
United States v. Robinson

involvement of the CI is added to the equation; nor is it undermined by the fact that the buys were

not “controlled.”3


       We AFFIRM the district court’s denial of Robinson’s motion to suppress.




       3
        Because we reject Robinson’s attacks on the warrant, we need not address whether the police
were entitled to rely on the magistrate’s authorization.

                                              - 12 -
No. 07-6190
United States v. Robinson

       CLAY, Circuit Judge, concurring in the judgment only. Because Defendant admits that

his trial lawyer posed only a general objection to the magistrate judge’s report and recommendation,

and failed to file specific objections, our inquiry should end there. I agree with the district court’s

order dismissing Defendant’s objections to the magistrate judge’s report and recommendation in the

absence of any specific objection, adopting the conclusions of the magistrate judge, and overruling

Defendant’s objections.


       Our task on appeal should have been to simply affirm the district court’s order of dismissal

as a result of Defendant’s failure to file appropriate objections to the magistrate judge’s report and

recommendation. Instead, the majority opinion engages in an extensive discussion of the merits of

the appeal and the issue of whether the Defendant’s motion to suppress should have been granted

or denied. I would not have reached the merits of the appeal. As the majority itself notes, our

precedent is clear that a “general objection to the entirety of the magistrate’s report has the same

effect as would a failure to object.” Howard v. Sec’y of Heath & Human Servs., 932 F.2d 505, 509

(6th Cir. 1991). See Smith v. Detroit Fed’n of Teachers Local 231, 829 F.2d 1370, 1373 (6th Cir.

1987) (holding that “only those specific objections to the magistrate’s report made to the district

court will be preserved for appellate review). These cases support our decision in United States v.

Walters, 638 F.2d 947, 950 (6th Cir. 1981), where we held that “a party shall file objections with the

district court or else waive right to appeal.” See also, Robert v. Tesson, 507 F.3d 981, 994 (6th Cir.




                                                - 13 -
No. 07-6190
United States v. Robinson

2007) (acknowledging that “a general objection to a magistrate judge’s report, which fails to specify

the issues of contention, does not suffice to preserve an issue for appeal”).1


            For these reasons, and because I disagree with the majority’s decision to consider the merits

of the appeal, I do not join the reasoning of the majority opinion. Instead, I concur in the judgment

only.




        1
          Because the Walters rule is not jurisdictional, we may waive it in the “interests of justice.”
See, e.g., Souter v. Jones, 395 F.3d 577, 585 (6th Cir. 2005). However, this case does not present,
and the majority does not find, any facts sufficiently compelling to waive our default rule.

                                                   - 14 -